UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 12-4366


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

RYAN DEAN THURLOW,

               Defendant - Appellant.



                            No. 12-4367


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

RYAN DEAN THURLOW,

               Defendant - Appellant.



                            No. 12-4372


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
RYAN DEAN THURLOW,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District   Judge.    (1:11-cr-00048-TDS-1; 1:11-cr-00222-TDS-1;
1:11-cr-00223-TDS-1)


Submitted:   March 15, 2013              Decided:   March 21, 2013


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              Ryan Dean Thurlow appeals his conviction and sentence

following his guilty plea pursuant to a written plea agreement

to two counts of carrying and using by brandishing a firearm

during and in relation to a crime of violence in violation of 18

U.S.C. § 924(c)(1)(A)(ii) (2006).                  Thurlow contends that he was

denied      the   effective       assistance      of   counsel     when   his     counsel

advised him to plead guilty.                We affirm.

              Claims of ineffective assistance of counsel are not

cognizable        on    direct       appeal       unless    the     record        clearly

demonstrates ineffectiveness.                United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006); see also United States v. King,

119 F.3d 290, 295 (4th Cir. 1997) (“[I]t is well settled that a

claim of ineffective assistance should be raised in a 28 U.S.C.

§    2255   motion     in   the     district      court    rather   than     on    direct

appeal,      unless       the      record     conclusively       shows      ineffective

assistance.”) (internal quotation marks omitted).                         After review

of the record, we conclude that Thurlow has not conclusively

shown that his counsel was ineffective.

              Accordingly, we affirm the district court’s judgment. *

We   dispense      with     oral    argument      because    the    facts    and   legal

       *
       In light of this decision, Thurlow’s challenge to the
imposition of two supervised release revocation sentences also
fails.


                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4